         Case 1:18-cv-01766-RBW Document 48 Filed 01/24/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
CITIZENS FOR RESPONSIBILITY AND         )
ETHICS IN WASHINGTON,                   )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )    Civil Action No. 18-1766 (RBW)
                                        )
U.S. DEPARTMENT OF JUSTICE,             )
                                        )
            Defendant.                  )
_______________________________________)

                                            ORDER

       In accordance with the oral rulings issued by the Court at the motions hearing held on

January 23, 2020, it is hereby

       ORDERED that the Plaintiff’s Motion to Unseal Transcripts and Supporting

Memorandum of Points and Authorities, ECF No. 40, and the Defendant’s Motion for Leave to

File Brief and Declaration Under Seal and Ex Parte, ECF No. 41, are HELD IN ABEYANCE

pending the Court’s final determination at the January 29, 2020 hearing. It is further

       ORDERED that the Plaintiff’s Motion to Prioritize Processing of Documents Pertaining

to Lisa Page and Michael Kortan and Supporting Memorandum of Points and Authorities, ECF

No. 43, is DENIED AS MOOT, as the parties have reached an agreement that resolved this

motion. It is further

       ORDERED that the parties shall appear before the Court for a continuation of the

January 23, 2020 motions hearing on January 29, 2020, at 2:00 p.m.

       SO ORDERED this 24th day of January, 2020.

                                                            REGGIE B. WALTON
                                                            United States District Judge
